Citation Nr: 0844254	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin condition of the 
feet and legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and from August 1964 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by which the RO, in 
pertinent part, denied entitlement to the benefit sought 
herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has requested a Travel Board hearing before a 
Veterans Law Judge (VLJ) sitting at the RO.  On two occasions 
he did not report for scheduled hearings.  Rather, he asked 
that the hearings be postponed.  Most recently, a hearing 
before an acting VLJ was set to take place on November 6, 
2008.  On November 3, 2008, the veteran requested a 
postponement due to transportation problems involving his 
wife.  On December 16, 2008, the acting VLJ scheduled to hear 
the case in November 2008 granted the November 3rd motion.  

Pursuant to the foregoing, the RO/AMC should schedule the 
veteran for a hearing before a VLJ that is to be held at the 
RO.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Schedule an in-person hearing before a VLJ 
sitting at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

